PER CURIAM.
Herbert 0. Jensen, an inmate at the North Dakota State Penitentiary, appeals from a judgment dismissing his action against individual state defendants, another inmate, the State Bonding Fund, and the American Correctional Association and awarding the State $500 in attorney’s fees. We affirm under Rule 35.1(a)(1), (4), (6), and (7). See Jensen v. Zuern et al., 523 N.W.2d 388 (N.D.1994) (Jensen III); Jensen v. Zuern et al., 517 N.W.2d 118 (N.D.Ct.App.1994); Jensen v. Powers, 472 N.W.2d 223 (N.D.1991).
The American Correctional Association asserts that it is entitled to double costs and attorney’s fees for defending this frivolous appeal. Jensen’s appeal is frivolous and an award of double costs and attorney’s fees is justified. However, in order to avoid a subsequent appeal following this award, we follow the procedure outlined in Jensen III. We invoke N.D'.R.App.P. 2, suspend the provisions of N.D.R.App.P. 39(e), and direct the Clerk of the Supreme Court to enter judgment awarding the American Correctional *114Association double costs and attorney’s fees of $500 to be taxed against Jensen.
Affirmed with double costs and attorney’s fees to ACA.
VANDE WALLE, C.J., and LEVINE, NEUMANN, SANDSTROM and MESCHKE, JJ., concur.